Case 1:18-cv-21365-KMW Document 322 Entered on FLSD Docket 11/12/2019 Page 1 of 1




                         UNITED STATES DISTRICT CO URT
                         SOUTHERN DISTRICT OF FLO RIDA
                          Case No.18-21365-ClV-W ILLlAM S
   ST.LOUIS CO NDO M INIUM ASSOC IATIO N,INC.,
         Plaintiff,

   VS.

   ROCKHILL INSURANCE CO M PANY,

         Defendant.
                                       /

                                       ORDER

         THIS M ATTER is before the Coud on M agistrate Judge Edwin G.Torres'repod

   and recom m endation on Defendant Rockhilllnsurance Com pany's m otion to post a

   supersedeasbond and a stayofexecutionpending appeal(the 'Repod'').(DE 318).The
   padiesdid notfileobjectionstothe Repod andthetimeto do so haspassed.Accordingly,
   upon an independent review ofthe Repod,the record,and applicable case law ,it is

   O RDERED AND ADJUDG ED as follows:

         1. The Repod (DE 318)isAFFIRMED AND ADOPTED.
         2. Defendant's motion (DE 306)is GRANTED.
         3. Defendantshallpostan initialbond of$2,900,287.00within seven daysofthis
            O rder.

         DONEANDORDEREDinChambersinMi
                                    ami,Fl
                                         orida,thisM'
                                                    - dayof
   N ovem ber,2019.




                                              KATHLEEN     .W ILLIAMS
                                              UNITED S ATES DISTRICT JUDG E
